This is a companion case to that of Northern Investment Corporation, a Florida Corporation, v. Mutual Realty Company, a Florida Corporation, et al., opinion and judgment in which was this day filed.
On authority of the opinion and judgment in that case, the order appealed from in this case is reversed with directions that the cause be remanded and further proceedings be had in accordance with the views expressed in the opinion in the companion case.
It is so ordered.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
BROWN and DAVIS, J.J., concur in the opinion and judgment.